DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendment’s filed 02/03/2021 the previous rejection of the claims under 35 USC 112, 35 USC 102 and 35 USC 103 have been withdrawn.
Specifically, applicant amended the independent claims to include previously indicated allowable subject matter.
Allowable Subject Matter
Claims 22, 23, 26-36, 38-44 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 22, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a data switching facility arranged to couple the plurality of interrogators to the plurality of signal processors, wherein the distributed optical fibre sensor is further arranged to automatically reroute a signal from a particular interrogator, from being directed to a current signal processor to being directed to a different signal processor, using the data switching facility.” in combination with the remaining limitations of the claim.
Regarding claim 34, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “by each of the plurality of signal processors from the corresponding received output signal, one or more parameters of the environment proximal to the corresponding sensing optical fibre, coupling the plurality of interrogators to the plurality of signal processors using a data switching facility; and automatically rerouting a signal arriving at the data switching facility, using the data switching facility, from being directed to a current signal processor to being directed to a different signal processor.” in combination with the remaining limitations of the claim.
Regarding claim 41, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “an optical switch arranged to selectively and simultaneously couple each of a plurality of the interrogators to each of a plurality of the sensing optical fibres such that probe light pulses from each coupled interrogator are directed into the correspondingly coupled sensing optical fibre, and backscattered probe light from the sensing optical fibre is directed back to the correspondingly coupled interrogator.” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
The remaining claims also allowed as being directly or indirectly dependent of the allowed independent base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877